 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10   DIANE K. GODFREY,                                  No. 2:19-cv-00861-TLN-KJN
11                       Plaintiff,                     ORDER
12            v.                                        (ECF Nos. 17, 18, 19.)
13   SACRAMENTO COUNTY SHERIFF’S
     DEPARTMENT, et al.
14
                         Defendants.
15

16            Plaintiff Diane K. Godfrey brings this civil rights action pursuant to 42 U.S.C. § 1983.

17   The matter was referred to a United States Magistrate Judge pursuant to Eastern District of

18   California local rules.

19            On August 9, 2019 the magistrate judge filed findings and recommendations, which were

20   served on the parties and which contained notice that any objections to the findings and

21   recommendations were to be filed within fourteen (14) days. (ECF No. 25.) No objections were

22   filed.

23            Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

24   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

25   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

26   1983). Having reviewed the file, the Court finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis.

28   ///
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The Findings and Recommendations, filed on August 9, 2019 (ECF No. 25), are

 3             adopted in full;

 4          2. Defendants’ Motions to Dismiss (ECF Nos. 17 & 19) are GRANTED;

 5          3. The action is DISMISSED, with prejudice; and

 6          4. The Clerk of Court is directed to close this case.

 7          IT IS SO ORDERED.

 8   Dated: October 1, 2019

 9

10
                                            Troy L. Nunley
11
                                            United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
